Citation Nr: 1725937	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-35 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for left heel spur, initially evaluated as non- compensable prior to June 27, 2016, and 10 percent disabling thereafter.

2.  Entitlement to an increased rating for right shoulder degenerative arthritis and impingement syndrome, initially evaluated as 10 percent disabling prior to June 24, 2015, 100 percent from September 23, 2016, to October 31, 2016, and 20 percent disabling thereafter.
 
3.  Entitlement to an increased rating for spondylosis of the lumbar spine, initially evaluated as non-compensable prior to September 16, 2014, and 10 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from July 1987 until June 1994 and August 1997 until September 2010.  The Veteran had service in support of Operation Desert Shield/Desert Storm and Operation Enduring Freedom.

These matters come before the Board of Veterans' Appeals (Board) from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in relevant part, granted service connection for left heel spur and assigned a non-compensable evaluation effective October 1, 2010, right shoulder degenerative arthritis and impingement syndrome and assigned a 10 percent disability evaluation effective October 2, 2010, and spondylosis of the lumbar spine and assigned a non-compensable evaluation effective October 1, 2010.  

In January 2016, the Board remanded this matter for further development and the case has been returned for appellate consideration. 

During the pendency of the appeal, in an August 2016 rating decision, the Appeals Management Center (AMC) increased the disability evaluation for right shoulder disability to 20 percent effective June 24, 2015, left heel disability to 10 percent effective June 27, 2016, and lumbar spine disability effective September 16, 2014.  Because the AMC did not assign the maximum disability rating possible, the appeals for higher disability evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of increased evaluations for right shoulder and lumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  For the period prior to June 27, 2016, the Veteran's left heel spur condition was largely asymptomatic.

2.  For the period beginning June 27, 2016, the Veteran's left heel spur condition has been manifested by symptomatology which is moderate in severity.


CONCLUSIONS OF LAW

1.  For the period prior to June 27, 2016, the criteria for an initial compensable evaluation for left heel spur are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5020, 5284 (2017).

2.  For the period beginning June 27, 2016, the criteria for an evaluation in excess of 10 percent for left heel spur are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5020, 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Legal Analysis

The Veteran asserts that he is entitled to higher disability ratings than currently assigned for his left heel spur, evaluated as non-compensable  prior to June 27, 2016, and 10 percent disabling thereafter.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In this case, a December 2010 rating decision granted the Veteran's claim for service connection for a left heel spur and assigned a noncompensable rating effective October 1, 2010 under 38 C.F.R. § 4.71a, diagnostic code (DC) 5099-5020.  Later, an August 2016 rating decision increased the Veteran's rating to 10 percent effective September 16, 2014.  

The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a DC by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2Vet. App. 625, 629 (1992). 

Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  The additional DC, shown after the hyphen, represents the basis for the rating, while the primary DC indicates the underlying source of the disability.  The use of the "99" series and hyphenated DCs reflects that there is no specific DC applicable to the disability and that it must be rated by analogy.  38 C.F.R. § 4.20.

DC 5020 provides that synovitis will be rated on limitation of motion of the affected part as degenerative arthritis.  Pursuant to DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

On the other hand, DC 5284 applies to non-specified disabilities of the feet and provides for a 10 percent rating for a moderate condition, 20 percent for a moderately severe condition, and 30 percent for a severe condition.  The note corresponding to the DC indicates that the actual loss of use of the foot is rated at 40 percent.  38 C.F.R. § 4.71a.  VA's General Counsel has determined that DC 5284 is a general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, DC 5284 may involve limitation of motion.  VAOPGCPREC 9-98.

The words "moderate," "moderately severe," and "severe" are not defined by DC 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.  

The Board finds DC 5284, referable to other foot injuries not described by other DCs, to be most appropriate in this case because the Veteran's left heel spur resulted from a foot injury and is not specifically contemplated under another DC.  See 38 C.F.R. § 4.20 (providing that unlisted conditions may be rated by analogy under a closely related disease or injury); Yancy v. McDonald, 27 Vet. App. 484, 491(2016) ("[t]he plain meaning of the word 'injury' limits the application of DC 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions.").

The weight of the evidence shows that prior to June 2016, the Veteran's left heel spur condition was largely asymptomatic.  The Veteran attributed his heel spur to an injury sustained during Army physical training in 2009.  See June 2010 VA Examination.  An August 2009 x-ray showed mild calcification at the insertion of the Achilles tendon and minimal plantar spur formation, with normal mineralization.  The Veteran reported pain in his heel upon application of pressure and was observed to have a possible antalgic gait but exhibited full range of motion with no decrease in muscle strength, no joint instability, no deformity, and no crepitus.  See August 2009 Treatment Report, Blanchfield ACH, Fort Campbell, KY.  

In September 2013, the Veteran sought treatment at the Dallas VA Medical Center (VAMC) for left foot pain that started after jogging and which caused him to walk with a limp.  The Veteran was found to have left heel spurs and plantar fasciitis.  The Veteran was given shoe inserts, shown how to perform certain physical therapy exercises, and instructed to refrain from barefoot walking or jogging.

Based on the Veteran's reports of his left heel spur symptomology (mainly pain upon pressure) and the VA physicians' observations and diagnoses, the Board finds that for the period prior to June 27, 2016 a compensable evaluation has not been approximated.  See 38 C.F.R. § 4.71a, DC 5284.  The Veteran's disability has not been shown to be moderate in severity. 

In June 2016, the Veteran was afforded a VA examination concerning his left heel spurs, during which he showed symptomatology which had increased in severity.  The Veteran reported increased pain with prolonged walking or jogging, primarily in the heel and sole of his foot.  He also reported flare-ups that significantly limited functional ability by decreasing his capacity for prolonged walking, but which otherwise resulted in no other functional loss.  The Veteran exhibited pain on weight-bearing.  Nevertheless, the examiner found no localized left foot tenderness or swelling and recorded no evidence of flatfoot, Morton's disease, hammer toe, hallux valgus, hallux rigidus, claw foot, malunion or nonunion of the tarsal or metatarsal bones, nor any other foot injuries or conditions.  The examiner made no other pertinent physical findings, complications, conditions, signs, symptoms, or scars, and indicated the Veteran did not require the use of an assistive device.  The examiner found no evidence of degenerative or traumatic arthritis during imaging studies.  The examiner ultimately concluded that the Veteran's service-connected left heel spur condition was "clinically stable."

The Veteran's reports of pain with prolonged walking, abnormal weight bearing, and flare-ups are contemplated by the 10 percent rating for moderate disability during beginning June 27, 2016.  See 38 C.F.R. § 4.71a, DC 5284.  There is no evidence to suggest that his disability is moderately-severe or severe to warrant a higher rating as the Veteran's heel spur has been noted to be stable. 

The Board notes that disability ratings under DC 5284 and the accompanying codes for the feet are not based on limitation of motion.  Instead, the Veteran's disability is rated based on the overall severity of his left heel spur and associated impairment. As such, the examination requirements laid out by the Court in Correia do not apply to the Veteran' s left heel spur evaluation.  See 38 C.F.R. § 5284; see also Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).

The weight of the evidence is also against a finding of a higher rating under any other DC.  The Veteran does not have pes planus, weak foot, or claw foot, so evaluation under Diagnostic Codes 5276-5278 is not warranted.  In addition, the record contains no evidence of any malunion or nonunion of the feet, so evaluation under DC 5283 is not warranted.


ORDER

Prior to June 27, 2016, entitlement to an initial compensable evaluation for left heel spur is denied. 

Beginning June 27, 2017, entitlement to an evaluation in excess of 10 percent for left heel spur is denied. 


REMAND

Although the Board regrets the additional delay, remand is necessary with respect to the remaining issues on appeal in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

In a recent decision, the U.S. Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include range of motion testing, "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  In addition, if applicable, the examiner must provide range of motion findings for the "opposite undamaged joint."  The Court further held that if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran last underwent a VA examination for his right shoulder degenerative arthritis and impingement syndrome in June 2016.  The examiner tested the Veteran's initial range of motion, range of motion on repetitive use, and weight-bearing range of motion.  The same examiner also assessed the Veteran's lumbar spine spondylosis in June 2016.  The examiner tested the Veteran's initial range of motion, range of motion on repetitive use, and weight-bearing range of motion.  The examiner also tested for radiculopathy and ankylosis.  However, Correia requires testing for pain on both active and passive motion and, if possible, weight-bearing and nonweight-bearing ability.  While the examiner covered some of the required criteria, he failed to discuss pain on active and passive motion.  Consequently, remand is required in order to afford the Veteran adequate examinations.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA knee examination to assess the current nature and severity of his service-connected right shoulder disability.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail in accordance with the criteria for evaluating shoulder disabilities.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. 

The examiner should report all signs and symptoms necessary for rating the Veteran's right shoulder disability under the rating criteria. 

Also, the presence of objective evidence of pain, excess fatigability, incoordination, and weakness should be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should address whether there is any additional functional impairment during flare-ups. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion for BOTH shoulders in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

2.  Schedule the Veteran for a VA knee examination to assess the current nature and severity of his service-connected lumbar spine disability.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail in accordance with the criteria for evaluating spine disabilities.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. 

The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar spine disability under the rating criteria. 

Also, the presence of objective evidence of pain, excess fatigability, incoordination, and weakness should be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should address whether there is any additional functional impairment during flare-ups. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  Then, readjudicate the claims based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


